Title: To Alexander Hamilton from Angelica Church, 4 February 1790
From: Church, Angelica
To: Hamilton, Alexander


London february the 4. 1790
You are happy my dear friend to find consolation in “words and thoughts.” I cannot be so easily satisfied. I regret America, I regret the separation from my friends and I lament the loss of your society. I am so unreasonable as to prefer our charming family parties to all the gaieties of London. I cannot now relish the gay world, an irresistible apathy has taken possession of my mind, and banished those innocent sallies of a lively Imagination that once afforded pleasure to myself and friends—but do not let me pain your affectionate heart, all will be well and perhaps I may return to America.
My fathers letters have releived me from the dread of having offended him. He speaks of you with so much pride and satisfaction, that if I did not [love] you as he does, I should be a little Jealous of his attachment.
I shall send by the first ships every well written book that I can procure on the subject of finance. I cannot help being diverted at the avidity I express to whatever relates to this subject. It is a new source of amusement or rather of interest.
Adieu my dear Brother, remember me affectionately to Eliza. I have this moment received her letter, and have received three from you. I accept this attention on your part as I ought, and if in return I cannot give you any agreeable information, I can at least give you the History of my Mind, which is at present very much occupied by a very great, and very amiable personage. Adieu my dear friend.
